

116 HR 6774 IH: Medically Tailored Home-Delivered Meals Demonstration Pilot Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6774IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. McGovern (for himself, Ms. Pingree, Mrs. Walorski, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require the Secretary of Health and Human Services to conduct a demonstration program to assess the effects of a hospital providing to qualified individuals medically tailored home-delivered meals, and for other purposes.1.Short titleThis Act may be cited as the Medically Tailored Home-Delivered Meals Demonstration Pilot Act of 2020.2.Medically Tailored Home-Delivered Meals Demonstration Pilot Program(a)In generalPart A of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end the following new section:1822.Medically Tailored Home-Delivered Meals Demonstration Pilot Program(a)Establishment(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall conduct under this section the Medically Tailored Home-Delivered Meals Demonstration Pilot Program (in this section referred to as the Program) for a 3-year period to assess the effects of a covered hospital providing to qualified individuals medically tailored home-delivered meals. Under the Program, the Secretary shall—(A)select eligible hospitals to participate in the Program in accordance with paragraph (2);(B)establish procedures for covered hospitals to carry out the requirements of the Program described under paragraph (3);(C)make payments to covered hospitals for items and services provided to qualified individuals in accordance with subsection (b); and(D)submit a report on the Program in accordance with subsection (c).(2)Selection(A)In generalFor purposes of this subsection, a covered hospital is a hospital—(i)that submits to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require;(ii)is selected by the Secretary to carry out the Program for not more than a 3-year period; and(iii)is a subsection (d) hospital under section 1886.(B)RequirementThe Secretary shall select at least 20 covered hospitals located in at least 10 different States to carry out the Program.(3)Program requirements(A)StaffA covered hospital shall maintain on staff a physician, registered dietitian or nutrition professional, or clinical social worker to—(i)screen an individual that is an inpatient of such hospital with validated screening tools to determine whether such individual is a qualified individual;(ii)re-screen each individual receiving medically tailored home-delivered meals with validated screening tools every 12 weeks to determine whether such individual is qualified to continue receiving medically tailored home-delivered meals;(iii)in the case such an individual is determined to be a qualified individual under clause (i) or (ii), ensure such individual receives medically tailored home-delivered meals pursuant to a contract described in subparagraph (B);(iv)provide to such individual determined to be a qualified individual under clause (i) or (ii) medical nutrition therapy furnished by a registered dietitian or nutritional professional or ensure that the organization described in subparagraph (B) that delivers meals to such individual provides to such individual such therapy (as appropriate); and(v)monitor the clinical health outcomes (based on measures developed by the Secretary consistent with State law) of each individual that receive medically tailored home-delivered meals.(B)Contract to deliver meals(i)In generalA covered hospital shall enter into a contract (in accordance with criteria established by the Secretary) with at least 1 organization that has at least 1 year of experience preparing and delivering medically tailored meals similar to meals described in subsection (e)(2) and providing individual nutritional counseling or medical nutrition therapy in connection with delivering meals.(ii)Number of mealsThe contract described in clause (i) shall provide for—(I)at least 2 medically tailored home-delivered meals (or a portioned equivalent) each day that meet at least two-thirds of the daily nutritional needs of the qualified individual; and(II)at least 12 weeks of medically tailored home-delivered meals.(iii)Option to provide meals for caregivers or dependents under the age of 18In the case an individual is determined to be a qualified individual under clause (i) or (ii) of subparagraph (A), the covered hospital may contract with the organization described in clause (i) to provide to the primary caregiver of the individual or a dependent under the age of 18 that resides in the household of such individual a meal the organization determines appropriate.(C)Report by hospitalNot later than 1 year after the date the covered hospital begins to participate in the Program, and annually thereafter, a hospital selected under paragraph (2) shall submit to the Secretary a report on—(i)the impact of medically tailored home-delivered meals on clinical health outcomes described in subparagraph (A)(v);(ii)the impact of medically tailored home-delivered meals on hospital costs (including the costs associated with the readmission (as defined in 1886(q)(5)(E)) of individuals); and(iii)any other information necessary to evaluate the Program.(b)PaymentUnder the Program, payment for an item or service provided under this section shall be made from the Federal Hospital Insurance Trust Fund for the type, amount, frequency, and duration of such an item or service as the Secretary determines appropriate as if the item or service was payable under section 1886. Payment for a contract described in subsection (a)(3)(B) shall be made from the Federal Hospital Insurance Trust Fund for the amount the Secretary determines appropriate.(c)Report by SecretaryNot later than 3 years after the date of the enactment of this Act, and 6 years after such date, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the Program. Such report shall include a summary of, evaluation of, and recommendations on whether to cover medically tailored home-delivered meals as a benefit under this part.(d)Hearings(1)In generalThe Committee on Ways and Means of the House of Representatives shall, not later than 90 days after the date the Secretary submits a report under subsection (c), hold a hearing on the recommendations submitted by the Secretary under subsection (c).(2)Exercise of rulemaking authorityParagraph (1) is enacted—(A)as an exercise of rulemaking power of the House of Representatives, and, as such, shall be considered as part of the rules of the House, and such rules shall supersede any other rule of the House only to the extent that rule is inconsistent therewith; and(B)with full recognition of the constitutional right of either House to change such rules (so far as relating to the procedure in such House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House.(e)DefinitionsIn this section:(1)Medical nutrition therapyThe term medical nutrition therapy means, for the purpose of disease management, nutritional, diagnostics, and counseling, services that are furnished by a registered dietitian or nutrition professional.(2)Medically tailored home-delivered mealThe term medically tailored home-delivered meal means a meal that is designed by a registered dietitian or nutritional professional—(A)for the treatment plan of a qualified individual; and(B)to improve health outcomes, lower the cost of care, and increase the patient satisfaction of such qualified individual.(3)Qualified individualThe term qualified individual means an individual who—(A)is entitled to benefits under this part;(B)has a diet-impacted disease (such as kidney disease, congestive heart failure, diabetes, chronic obstructive pulmonary disease, or any other disease the Secretary determines appropriate) that is likely to cause the individual to require care at a hospital; and(C)has at least one activity of daily living limitation.(4)Registered dietitian or nutrition professionalThe term dietitian or nutrition professional has the meaning given such term in section 1861(vv)(2). (5)Validated screening toolThe term validated screening tool means a questionnaire that has been psychometrically tested for reliability and validity in assessing the presence of a condition in the individual who is screened by such questionnaire..